Citation Nr: 0313034	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  01-06 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of Section 1318, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The veteran had active military service from May 1942 to 
August 1946, September 1950 to February 1951, and from 
February 1951 to July 1952.  The appellant is the veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the appellant's claims.

The appellant claimed benefits under 38 U.S.C. § 1318, 
although the veteran was not rated totally disabled for the 
statutory period.  This aspect of the appellant's claims was 
subject to a temporary stay on adjudication in accordance 
with the directions of the United States Court of Appeals for 
the Federal Circuit in its decision in National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 
2001).  The temporary stay on the adjudication of this type 
of 38 U.S.C. § 1318 claim, has been rescinded effective April 
8, 2003.  See Chairman's Memorandum 01-03-09 (April 8, 2003).

The Board remanded the issues that are the subject of this 
decision in October 2001.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the October 2001 remand, the appellant disagreed 
with the part of the August 2000 RO decision that denied her 
claim for nonservice-connected death pension benefits.  
However, after the issuance of the statement of the case, the 
appellant did not submit a timely substantive appeal, 
perfecting the appeal of that latter claim, and such was 
acknowledged by her service representative in written 
argument dated in July 2001.  Accordingly, that issue is not 
currently in appellate status.  See 38 C.F.R. § 20.302(b); 
Roy v. Brown, 5 Vet. App. 554 (1993).

The issue of entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 (West 2002) is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The immediate cause of the veteran's death in June 2000 
was a blast crisis due to acute myeloid leukemia.  The 
veteran also had a history of a myocardial infarction, which 
was listed on the death certificate as an other significant 
condition contributing to death but not resulting in the 
underlying cause of death.  No autopsy was performed.

3.  At the time of death, service connection was in effect 
for major depression, rated 100 percent disabling from July 
1993; and a fracture of the left fifth metacarpal and 
bilateral otitis media, both rated noncompensable.

4.  The veteran's fatal myeloid leukemia was not present 
during service or for decades thereafter and it was not 
causally linked to any incident of active duty, nor was it 
caused or aggravated by a service -connected disability, to 
include major depression.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO and Board advised the appellant 
of the evidence necessary to substantiate her claim by 
various documents.  For example, the appellant was advised of 
the applicable criteria concerning service connection for the 
cause of the veteran's death by the April 2001 Statement of 
the Case (SOC) and October 2001 Remand.  Following the Board 
remand, the RO sent the appellant a letter in October 2001, 
informing her of VCAA, what evidence and information she was 
responsible for and what evidence VA would obtain.  The Board 
notes that the VCAA made no change in the substantive 
statutory or regulatory criteria that govern service 
connection for the cause of a veteran's death.  In addition, 
the RO indicated in a October 2001 letter that VA would 
request any pertinent medical records identified by the 
appellant.  In response to that letter, the appellant 
provided corrected addresses and noted that the veteran's 
recent treatment had occurred at VA facilities.  Review of 
the record indicates that all identified records have been 
added to the claims folder.  As such, the appellant has been 
kept apprised of what she must show to prevail in her claim, 
what information and evidence she is responsible for, and 
what evidence VA must secure.  Therefore, there is no further 
duty to notify.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

While the RO did not refer to the explicit provisions the 
statutes codifying and regulations implementing VCAA, the RO 
did inform the appellant of VCAA and, for the reasons stated 
above, the Board has found that VA's duties under the VCAA 
have been fulfilled.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 
6 Vet. App. 390, 393 (1994).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Where a veteran served 
continuously for ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
leukemia becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The certificate of death shows the veteran died on June [redacted]
, 
2000 at the age of 74.  The certificate lists death as caused 
by a blast crisis due to acute myeloid leukemia.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause of death was noted as 
myocardial infarction.  No autopsy was performed.  The death 
certificate is prima facie evidence of the cause of death.  
Review of medical records dated in June 2000 reveals a 
history of treatment and diagnoses consistent with the 
findings noted on the certificate of death.

Pursuant to the October 2001 Board remand, an opinion was 
procured as to whether it is at least as likely as not that 
the veteran's fatal myeloid leukemia began during service or 
within one year following service, is in any way related to 
service, or was caused or aggravated by his service-connected 
psychiatric disorder.  In May 2002, a VA physician reviewed 
the veteran's claims folder.  The physician opined that the 
veteran's leukemia was not caused or aggravated by his 
service-connected post-traumatic stress disorder (PTSD).  It 
was further opined that there was no possible connection 
between the veteran's fatal leukemia and his military service 
in the 1950's. 

In summary, the immediate cause of the veteran's death in 
June 2000 was a blast crisis due to acute myeloid leukemia.  
The veteran's fatal myeloid leukemia was not present during 
service or for decades thereafter and there is no competent 
evidence that causally links his leukemia to any incident of 
active duty, or that suggests that  it was caused or 
aggravated by a service-connected disability, to include 
major depression.  The only competent evidence that addresses 
the contended causal relationship goes again the appellant's 
claim.  Based on the absence of relevant findings recorded 
during or more proximate to service and the May 2002 VA 
medical opinion that unequivocally goes against the contended 
nexus, the Board concludes that the preponderance of the 
evidence is against a finding that a service-connected 
disability caused or contributed substantially or materially 
to cause the veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2002).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.


REMAND

38 U.S.C.A. § 1318 (West 2002) is an alternative way for the 
appellant to gain entitlement to dependency and indemnity 
compensation (DIC) benefits when the veteran did not die from 
a service-connected cause.  If the veteran was in receipt of 
a total disability rating for a specific period of time, the 
veteran's death is treated as if it were service-connected.  
There are several exceptions to the requisite time periods 
for veterans who were not in receipt of their benefits for a 
variety of reasons.  

Under the law, DIC benefits are payable if the veteran died, 
not as the result of the his own willful misconduct, and was 
"in receipt of or entitled to receive (or but for the 
receipt of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if-- 
(1) the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; 
(2) the disability was continuously rated totally 
disabling for a period of not less than five years from 
the date of such veteran's discharge or other release 
from active duty; or 
(3) the veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not 
less than one year immediately preceding death."  
38 U.S.C.A. § 1318 (West 2002).  

A final regulation pertaining to dependency and indemnity 
compensation benefits for survivors of certain veterans rated 
totally disabled at time of death was promulgated, effective 
January 21, 2000.  See 38 C.F.R. § 3.22; 65 Fed. Reg. 3388-
3392 (2000).  That final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C. 
1318(b) authorizes payment of dependency and indemnity 
compensation only in cases where the veteran had, during his 
or her lifetime, established a right to receive total 
service-connected disability compensation from VA for the 
period required by that statute or would have established 
such a right if not for clear and unmistakable error by VA.  
It was explained in supplementary information accompanying 
that rule filing that, in contrast to a legislative rule, an 
interpretive rule can "create no law and have no effect 
beyond that of the statute."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 02-7357, -7390 (Fed. Cir. 
Jan. 10, 2003), regarding a challenge to the validity of 
38 C.F.R. § 3.22 as amended January 21, 2000, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held, in part, that 38 C.F.R. § 3.22 as amended was 
not invalid insofar as it precluded "hypothetical 
entitlement" as an additional basis for establishing 
eligibility under 38 U.S.C.A. § 1318.  Additionally, the 
Federal Circuit issued a revised stay order, stating that VA 
should process all dependency and indemnity compensation 
benefits claims, including "hypothetical entitlement" 
claims, except for claims under §§ 1311(a)(2) and 1318 where 
the survivor seeks to reopen a claim on the grounds of new 
and material evidence.  

The veteran died in June 2000 and the appellant filed her 
claim July 10, 2000.  Thus, the current version of 38 C.F.R. 
§ 3.22, effective January 21, 2000, is applicable to the 
appellant's claim.  It must be noted that the 
"hypothetical" entitlement theory regarding whether a 
veteran would have been entitled to receive a total 
disability rating for a period of 10 or more years 
immediately preceding death, as set forth in Carpenter v. 
Gober, 11 Vet. App. 140 (1998) and Wingo v. West, 
11 Vet. App. 307 (1998), is not applicable to the instant 
case because it was filed after the January 21, 2000 
effective date of the revised 38 C.F.R. § 3.22.  

The provisions of 38 C.F.R. § 3.22 applicable to the 
appellant's claim state that:

(a) Even though a veteran died of non-service-connected 
causes, VA will pay death benefits to the surviving 
spouse or children in the same manner as if the 
veteran's death were service-connected, if: 
(1) The veteran's death was not the result of his 
or her own willful misconduct, and 
(2) At the time of death, the veteran was 
receiving, or was entitled to receive, compensation 
for service-connected disability that was: 
(i) Rated by VA as totally disabling for a 
continuous period of at least 10 years 
immediately preceding death; 
(ii) Rated by VA as totally disabling 
continuously since the veteran's release from 
active duty and for at least 5 years 
immediately preceding death; or 
(iii) Rated by VA as totally disabling for a 
continuous period of not less than one year 
immediately preceding death, if the veteran 
was a former prisoner of war who died after 
September 30, 1999. 
(b) For purposes of this section, "entitled to 
receive" means that at the time of death, the veteran 
had service-connected disability rated totally disabling 
by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; 
(2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an 
indebtedness of the veteran; 
(3) The veteran had applied for compensation but 
had not received total disability compensation due 
solely to clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or effective 
date; 
(4) The veteran had not waived retired or 
retirement pay in order to receive compensation; 
(5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); 
(6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran 
was otherwise entitled to continued payments based 
on a total service-connected disability rating; or 
(7) VA was withholding payments under 38 U.S.C. 
5308 but determines that benefits were payable 
under 38 U.S.C. 5309. 

The appellant's claim for § 1318 entitlement appears to fall 
under the third exception.  She essentially argues that the 
veteran's disability rating should not have been raised and 
lowered periodically; that it should have remained rated 100 
percent but for clear and unmistakable error, and if not for 
such error, he would have been rated totally disabled for the 
requisite 10 years.

Review of the SOC and SSOC issued in the case reveals that 
the appellant has not been provided with the most recent 
version of 38 C.F.R. § 3.22, nor the law and regulation 
applicable to allegations of clear and unmistakable error in 
a previous agency of original jurisdiction decision.  In 
order to comply with the duties to notify and assist, the VA 
must, at a minimum, cite the correct statutes and regulations 
applicable to a claim.

In view of the foregoing, this case must be remanded to the 
RO for the following actions:

1.  The RO should review the record and 
ensure compliance with the relevant 
requirements of the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
(West Supp. 2002); 38 C.F.R §§ 3.102, 
3.159 (2002).  The RO's attention is 
directed to Quartuccio v. Principi, 
16 Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present.   

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the expanded record 
and readjudicate the claims for DIC 
benefits pursuant to 38 U.S.C.A. § 1318 
and 38 C.F.R. § 3.22.  If the benefits 
sought are not granted to the veteran's 
satisfaction, the appellant and her 
representative should be furnished an 
appropriate SSOC - that addresses all of 
the evidence received subsequent to the 
issuance of the last SOC or SSOC on the 
issue and cites the correct versions of 
the pertinent laws and regulations - and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans'  Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's  Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

